UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1069


JORGE DURAN-QUEZADA;    CARLOS    GALLEGOS;    MARCELINO   MERCADO
CASTRO,

                Plaintiffs - Appellants,

          v.

CLARK CONSTRUCTION GROUP, LLC; BALFOUR BEATTY CONSTRUCTION,
LLC; MANGANARO MIDATLANTIC, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:13-cv-02963-JFM)


Submitted:   August 21, 2014                  Decided:   August 29, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Stephen Christopher Swift, Charity C. Emeronye Swift, SWIFT &
SWIFT, ATTORNEYS AT LAW, PLLC, Alexandria, Virginia, for
Appellants.   Michael J. Schrier, Katherine A. Calogero, JACKSON
KELLY PLLC, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge    Duran-Quezada,           Carlos        Gallegos,    and   Marcelino

Mercado Castro (collectively, “Plaintiffs”) appeal the district

court’s order granting the Defendants’ motion to dismiss for

failure      to   state     a     claim    under        Fed.   R.   Civ.    P.   12(b)(6).

Plaintiffs argue that the Davis-Bacon Act, 40 U.S.C.A. §§ 3141-

3144, 3146, 3147 (West 2005 & Supp. 2014), confers a private

cause of action.           Finding no error, we affirm.

              We review de novo a district court’s order dismissing

a complaint for failure to state a claim, assuming that all

well-pleaded nonconclusory factual allegations in the complaint

are true.         Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir.

2011).       When determining whether a statute implicitly creates a

private      cause    of    action,       we    focus     on    Congressional      intent.

Thompson v. Thompson, 484 U.S. 174, 179 (1988).                            “[U]nless this

congressional intent [to create a private cause of action] can

be    inferred     from     the    language        of   the    statute,    the   statutory

structure, or some other source, the essential predicate for

implication of a private remedy simply does not exist.”                                Nw.

Airlines, Inc. v. Transp. Workers Union, 451 U.S. 77, 94 (1981).

              The majority of our sister Circuits to address this

question have concluded that “neither the language, the history,

nor    the     structure        of   the       [Davis-Bacon         Act]   supports   the

implication of a private right of action.”                            United States ex

                                               2
rel. Glynn v. Capeletti Bros., Inc., 621 F.2d 1309, 1317 (5th

Cir. 1980); see Gronchowski v. Phoenix Constr., 318 F.3d 80, 85

(2d Cir. 2003) (collecting cases); Bane v. Radio Corp. of Am.,

811 F.2d 1504   (4th   Cir.   1987)    (No.     86-2036)   (agreeing   with

Capeletti Bros.).     While the decisions of other circuits are not

binding, their reasoning is persuasive, and we conclude that the

district court did not err in dismissing Plaintiffs’ complaint.

             Accordingly, we affirm the district court’s order.              We

dispense     with   oral   argument       because    the   facts   and     legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                     AFFIRMED




                                      3